 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL REA,                                        No. 2:13-cr-00397-JAM-CKD-A
12                       Movant,
13           v.                                           ORDER
14    UNITED STATES OF AMERICA,
15                       Respondent.
16

17          Movant, a federal prisoner proceeding pro se, requested an extension of time to file a

18   motion to vacate, set aside or correct his sentence pursuant to 28 U.S.C. § 2255. The matter was

19   referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule

20   302.

21          On September 26, 2019, the magistrate judge filed findings and recommendations herein

22   which were served on movant and which contained notice to movant that any objections to the

23   findings and recommendations were to be filed within fourteen days. Movant has not filed

24   objections to the findings and recommendations or otherwise filed a motion to vacate, set aside,

25   or correct his sentence within the time permitted.

26          The court presumes that any findings of fact are correct. See Orand v. United States, 602

27   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

28   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983). Having
                                                          1
 1   reviewed the file, the court finds the findings and recommendations to be supported by the record

 2   and by the magistrate judge’s analysis.

 3          Accordingly, IT IS HEREBY ORDERED that:

 4          1. The findings and recommendations filed September 26, 2019, are adopted in full;

 5          2. This action is dismissed without prejudice based on movant’s failure to file a collateral

 6   attack motion within the time permitted by the court’s prior order.

 7          3. The court denies a certificate of appealability referenced in 28 U.S.C. § 2253 as

 8   unnecessary in this case; and

 9          4. The Clerk of the Court is directed to close the companion civil case, No. 2:19-cv-

10   01130-JAM-CKD.

11

12   DATED: December 4, 2019
13                                                /s/ John A. Mendez____________              _____
14
                                                  UNITED STATES DISTRICT COURT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
